DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/22 has been entered.
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Examiner believes that independent claim 1 (amended) and independent claim 2 (amended) do not have the proper support in the original specification as filed because the specification does not provide any teaching or discussion on a timing step of moisture content prior to freezing step or its usage with Applicant' s claimed frozen dessert at the limited time and thus said term(s) is considered new matter.
Applicant limits the moisture content of the mix to prior” to freezing. The Examiner has found no support for said limitation.  The specification always refers to the moisture content as a result of the end product frozen dessert and not a first calculation as claimed. Note Applicant’s specification: [0028]  Then, to the obtained frozen dessert base mix, a water-soluble dietary fiber and/or a dextrin having a weight average molecular weight of 450 or more is added such that the content in the obtained frozen dessert mix will be 0.1 to 4.5 mass%, mixed, and dissolved, thereby giving a frozen dessert mix having a moisture content of 50 mass% or more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG PUB 20030175385 to Helferich et al. in view of US 4,368,211 to Blake in view of US PG PUB 20040052910 to Nakamura et al. in view of EP 1894474 A1 to Mandel et al. and further in view of US PG PUB 2014/0199463 A1 to Blondeel et al. 






Re claims 1-2, 5 and 15-18, Helferich teaches a frozen dessert (see Abstract, Title) comprising overlapping amounts, viscosity and hardness ranges of a cocoa butter and liquid components:
At [45, 49] chocolate liquor (cocoa liquor) and cocoa butter; and at [0050-51] the edible oil is a  cocoa butter and at [0052] The amount of edible oil that is included in the fat based ganache coating is from about 5 wt. % to about 50 wt. % (this overlaps Applicant’s range of cocoa butter component of 8 mass% or more per claim 1 and cocoa liquor of 15 mass % or more per claims 2, 5 and 15-18). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 20% or more, 18%-35% and 20%-30%  from the overlapping portion of the range 5 % to 50%  taught by the reference because overlapping ranges have been held to establish prima facie obviousness and Helferich teaches water effects texture and viscosity as taught above. MPEP 2144.05 I.
At [0078] Within these temperature ranges, the fat based ganache coating is somewhat viscous. It is desirable that the viscosity (at 37.8.degree. C.) be at the lower range about 3,000 cps (equivalent to 3,000mPa-s). 
Applicant’s viscosity is not taught explicitly, however Applicant’s 2000 mPa-s is close to Helferich’s 3000 cps and thus similar properties are expected per claims 4 and 6.  Further, it would logically follow that the same composition would inherently have the same properties, including the claimed viscosity.
At [31-36], Helferich teaches a lower limit of 4400 grams-force (equivalent to 4.4 kgf), falling within an overlapping range, meeting applicant’s 9 kgf or less per claims 4 and 6. 
Further Re claims 1-2, and 11-14, Helferich doesn’t teach the claimed moisture content of 50 mass percent or more as claimed or the order.  However, Helferich teaches at [0037, 0056] water included in the recipe for various reasons of texture and viscosity.
Blake teaches a frozen dessert has a moisture content of 45% to 75% (7:30-50) (overlapping ranges of 50% or more as claimed in 1-2 and 11-14) for making aerated desserts.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 50% or more from the overlapping portion of the range 45% to 75% taught by the reference because overlapping ranges have been held to establish prima facie obviousness and Helferich teaches water effects texture and viscosity as taught above. MPEP 2144.05 I.
That the frozen dessert is obtained by freezing and the moisture content % is achieved prior to freezing are process limitations in a product claim. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.  The mixture is taught and is frozen and has the moisture content as required.
Further re claims 1-2 and 7-10, Helferich doesn’t teach 0.1 to 4.5 mass% of a water-soluble dietary fiber; however, at [0064] suggests adding other ingredients.
Nakamura teaches a water-soluble dietary fiber (see Examples 1 and 32) of 0.1% (falls within Applicant’s overlapping claimed ranges) in Table 33 and of 0-1% (falls within Applicant’s overlapping claimed ranges) in Example 32 and Table 36-1. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 0.12 to 1.5%, 2% or 0.2 to 1.5% from the overlapping portion of the range0-1%  taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05; Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional component, used for the same purpose since it is established that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 I.     Mixture of two or more known ingredients such as those claimed yield the same purpose and yield integral inherent properties from two different sources/ingredients.
Further re claims 1-2, Helferich doesn’t teach a dextrin having a weight average molecular weight of 450 or more; however, at [0064] suggests adding other ingredients. 
Manuel teaches a similar chocolate composition at [20] including cocoa butter/liquor and dietary fiber or a dextrin (polydextrose) having an average molecular weight of approximately 2000 (overlapping Applicant’s ranges of 450 or more per claims 1-2).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected 450 or more from the overlapping portion of the range of approximatley 2000  taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05; as Helferich suggests adding other ingredients.Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional component, used for the same purpose since it is established that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 I.     Mixture of two or more known ingredients such as those claimed yield the same purpose and yield integral inherent properties from two different sources/ingredients.
 Re claims 3 and 5, Helferich doesn’t teach comprises 15 mass% or more of a cacao component; however, at [0064] suggests adding other ingredients
Blondeel teaches 15 wt% cocoa powder at Abstract, [106, 111, 123], which falls within Applicant’s overlapping ranges of a cacao component.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05 as Helferich suggests adding other ingredients.  Mixture of two or more different ingredients presents a prima facie case: It would have been obvious to one having ordinary skill in the art to have modified the primary reference to include an additional component, used for the same purpose since it is established that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). See MPEP 2144.06 I.     Mixture of two or more known ingredients such as those claimed yield the same purpose and yield integral inherent properties from two different sources/ingredients.
Further, attention is directed to in re Levin, 84 USRQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case. At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases; there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function, in re Benjamin D. White, I7 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; in re Mason et al., 33 C.C.P.A. (Patents) 1144; 156 F.2d 189, 70 USPQ 221. All aforesaid ingredients are well known in the culinary arts experimented by the average kitchen cook.   Simply, a final food product typically is nothing more than the expected sum total of individual components.  
Note the following: It is proper to take into account not only specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom…”  The analysis supporting obviousness, however, should be made explicit and should “identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements” in the manner claimed.  KSR, 127 S. Ct. at 1739, 82 USPQ2d at 1396. Adding more than one ingredient together are well known for providing integral properties like nutrition to the human body. 
Re claims 4 and 6, such properties are inherent as the same ingredients and composition  is taught.
 In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.


Response to arguments

Applicant’s arguments are not persuasive.  Applicant points to Helfreich and alleges the total moisture content can be at most 17% in [0059].  First, the Examiner did not find such a teaching; however did find in [0059] the amount of water and moisture is a result effective variable. Helfreich, teaching many products other than ganache like ice cream, states therein the amount of water has a direct impact on texture and penetration hardness – not that there is a limited amount for the moisture content.   A higher content is reasonable to increase considering the desired product varietal.  Secondly, the moisture content is for ganache as a preference and Applicant has not limited his general preamble to a “frozen dessert” to a specific product.  Third, the Examiner notes the moisture content step is merely a process limitation.  See addressed action above. 
Applicant argues the fruit-puree is taught by Blake and cannot be used in the ganache of Helfriech and alleges a teaching away.  However, Blake, a supplemental not primary reference was merely used to show the moisture content is achievable in frozen desserts and Helfriech already discloses essentially the claimed invention.  Both Blake and Helfriech teach frozen desserts just as applicant has claimed.
Applicant argues the Helferich is ganache and not frozen; yet, the Abstract and claims of Helferich clearly teaches a “frozen matrix” as set forth prior.  All references are still used but differently and a new reference is used. See above.  


Conclusion
The prior art made of record and may not be relied upon is considered pertinent to applicant's disclosure. 
  JP 2017-118834  Ishii et al. – teaches chocolate confectionary moisture content of 50% or more of raw material mixed first prior to frozen. 
JP2008301814A – teaches frozen dessert mix containing chocolate and fiber.
WO 2016025730 A1 – teaches a chocolate composition having controlled viscosity.
EP-1352570-A1 – teaches cocoa products including cocoa butter and dietary fiber compositions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787